DISMISSED and Opinion Filed December 8, 2017.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01037-CR

                      CHARLES EUGENE HUTCHINSON, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-54502-M

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Stoddart
                                     Opinion by Justice Stoddart
         Charles Eugene Hutchinson appeals the trial court’s judgment convicting him of

attempted possession of cocaine in an amount less than one gram. The trial court has filed a

certification showing appellant (1) entered into a plea bargain and he has no right to appeal; and

(2) he waived the right to appeal. Concluding the record supports the trial court’s certification,

we dismiss the appeal.

       Appellant and the State entered into a written agreement in which appellant agreed to

plead guilty and waive his right to appeal in exchange for a 365 day sentence. To effectuate the

plea agreement, the State filed a motion to drop two enhancement paragraphs from the charge

and also filed a motion to reduce the offense from a state jail felony to a Class A misdemeanor.
See TEX. PENAL CODE ANN. § 12.44(b) (West 2011). The trial court granted the State’s motions

and assessed the agreed punishment of 365 days in county jail.

         When a defendant waives the right to appeal in exchange for valuable consideration from

the State, the waiver is enforceable provided it is made voluntarily, knowingly, and intelligently.

See Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App. 2016); Ex parte Broadway, 301

S.W.3d 694, 697–99 (Tex. Crim. App. 2009). Because the record showed appellant waived his

right to appeal in writing, the Court requested letter briefs from the parties to address the

question of whether the Court has jurisdiction over the appeal. Neither party chose to file a letter

brief.

         We conclude appellant’s waiver of the right to appeal is enforceable. See Jones, 488

S.W.3d at 807–08; Broadway, 301 S.W.3d at 699; Blanco v. State, 18 S.W.3d 218, 220 (Tex.

Crim. App. 2000). Lacking jurisdiction over the appeal, we are required to dismiss the appeal

without further action. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).

         We dismiss the appeal for want of jurisdiction.



                                                      /Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE




Do Not Publish
TEX. R. APP. P. 47
171037F.U05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHARLES EUGENE HUTCHINSON,                         On Appeal from the 194th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F17-54502-M.
No. 05-17-01037-CR        V.                       Opinion delivered by Justice Stoddart.
                                                   Justices Lang-Miers and Fillmore
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 8th day of December, 2017.




                                            –3–